Citation Nr: 0316754	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck 
fracture/spasm.

3.  Entitlement to service connection for subdeltoid bursitis 
of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to March 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Salt lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the RO in Portland, Oregon.  In 
correspondence received by the Board in July 2003 the veteran 
withdrew his request for a personal hearing.

The Board notes that in correspondence received by the RO in 
June 2001 the veteran raised the issues of entitlement to 
service connection for the residuals of a head injury and 
headaches, and that an August 2001 VA report indicates he had 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder.  These matters are referred 
to the RO for appropriate action.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  Although a review of the record 
shows the veteran was notified of the VCAA in regard to his 
claim for a higher rating for hemorrhoids, he has not been 
given adequate specific notice as to how it applies to the 
issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
available medical evidence does not provide sufficient 
information for an adequate determination as to the etiology 
of the veteran's present low back, neck, and shoulder 
disorders. 

In addition, VA treatment records dated in May 1995 show the 
veteran sustained injuries to the right clavicle and right 
arm in a 1974 motor vehicle accident.  As treatment records 
of these injuries are pertinent to the issues on appeal, they 
should be obtained, and the veteran must assist in this.  See 
38 C.F.R. § 3.158.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ask the veteran to 
provide additional information as to the 
treatment he received for injuries he 
sustained in his 1974 motor vehicle 
accident and to furnish signed 
authorizations for release to the VA of 
all private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (any not 
already in the claims folder) should be 
obtained for the record.  The veteran 
should be informed that these records are 
necessary for an adequate adjudication of 
his claims and notified of the provisions 
of 38 C.F.R. § 3.158.  

3.  If and only if medical evidence 
documenting medical treatment received in 
association with the 1974 motor vehicle 
accident is received, the RO should 
arrange for the veteran to be afforded a 
VA orthopedic examination for opinions as 
to whether it is likely as not that his 
present low back, neck, or right shoulder 
disorders were incurred as a result of 
injuries sustained during active service.  
The examiner should reconcile the 
opinions provided with service medical 
records indicating injuries received in a 
May 1957 automobile accident, the records 
of the 1974 accident, and the examiner's 
opinion provided in a July 26, 2001, VA 
emergency care note.  The claims folder 
must be reviewed by the examiner.  A 
complete rationale should be provided for 
any opinion(s) given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
(if adequate information related to the 
veteran's 1974 accident is not provided, 
the RO must adjudicate the claims with 
consideration of the provisions of 
38 C.F.R. § 3.158).  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

